Citation Nr: 1734038	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for lupus, claimed as due to exposure to environmental hazards/chemical agents in the Gulf War, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension, claimed as due to exposure to environmental hazards/chemical agents in the Gulf War, to include as due to an undiagnosed illness and/or as secondary to hyperthyroidism.

3.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to environmental hazards/chemical agents in the Gulf War, to include as due to an undiagnosed illness and/or as secondary to hyperthyroidism.

4.  Entitlement to service connection for hyperthyroidism, claimed as due to exposure to environmental hazards/chemical agents in the Gulf War, to include as due to an undiagnosed illness and/or as secondary to service-connected larynx injury.

5.  Entitlement to service connection for joint pain, claimed as due to exposure to environmental hazards/chemical agents in the Gulf War, to include as due to an undiagnosed illness and/or as secondary to lupus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from January 1987 to May 1987, from December 1987 to November 1991 (including service in Southwest Asia (SWA) in September 1990 to March 1991), and from December 2002 to July 2003 (SWA service-Kuwait). 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

In February 2012, the Board remanded the instant matters to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its February 2012 remand, the Board instructed the AOJ to obtain all of the Veteran's medical records from Walter Reed Hospital dated after 1991 and conduct all necessary development to determine whether the Veteran's thyroid disability was a result of radiation exposure.  The Board further instructed the AOJ to obtain etiology opinions as to the claimed lupus, hypertension, diabetes mellitus, hyperthyroidism and joint pain.

The AOJ sent the Veteran a letter requesting additional information about his reported exposure to radiation and a Radiation Risk Activity Information Sheet in August 2016.   A June 2017 VA examiner diagnosed the Veteran with hypertension and hypothyroidism and provided an etiology opinion.  In addition, the VA examiner found that the Veteran did not have a current diagnosis of lupus.

However, the AOJ requested inpatient clinical records from Walter Reed Hospital dated from January 1997 to February 1997 only-all medical records dated after 1991 were not requested.  The June 2017 VA examiner found that the Veteran had not been diagnosed with diabetes mellitus and did not offer an etiology opinion  However, diabetes mellitus was diagnosed in March 2009 and a subsequent VA April 2012 VA treatment note suggests that it is being controlled by diet.  As detailed in the Board's February 2012 remand, the Veteran has a current diagnosis of diabetes mellitus for purposes of obtaining an etiology opinion.    See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  On remand, such an addendum opinion should be obtained to determine the nature and etiology of his claimed diabetes mellitus.

The Board's February 2012 remand also instructed that a VA examination be conducted to determine the nature and etiology of the Veteran's complaints of joint pain.  A June 2017 VA examination report noted joint pain in the bilateral hips, knees, shoulders, hands and neck; no etiology opinion was provided.  On remand, an addendum opinion addressing whether the Veteran's complaints of joint pain were attributable to a known clinical diagnosis or causation and the etiology of any known clinical diagnosis, should be obtained.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from February 2017 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.  In addition, it appears that the Veteran has enrolled in the Veterans Choice Program.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from February 2017 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford his representative an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all medical records from the Walter Reed Hospital dated after 1991.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After completing the above listed development and obtaining as much outstanding evidence as is available, then return the claims file, to include a copy of this remand, to the June 2017 VA examiner for an addendum opinion. If the examiner who drafted the June 2017 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  With regards to the Veteran's reported joint pain, is it attributable to a known clinical diagnosis or causation, including fibromyalgia, or it is a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness. 

b)  If any joint pain is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in service or caused by service, to include as to due to chemical/radiation exposure during the Veteran's service in the Persian Gulf or any other incident of service.  The examiner must consider all lay evidence regarding symptoms in service and continuity of symptomatology after service. 

c)  With regards to the diabetes, the examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability (1) had its onset during active service; (2) first manifested within one year of separation of service in July 2003 and if so, please describe, if possible, the severity of the disorder at that time; (3) are related to any in-service disease, event, or injury, to specifically include exposure to environmental/chemical hazards while service in the Southwest theater of operations during the Persian Gulf War; (4) or is otherwise etiologically related to active service.

The examiner is also asked to specifically comment upon the May 2003 glucose reading of 107 mg/dL, and state whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that this glucose finding represents the onset of the Veteran's diabetes. 
The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

4.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim on appeal remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




